DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:        	Regarding independent Claim 1, the prior art of record, taken alone or in combination, does not teach the limitations “an AC/AC converter that receives a first AC power output from the UPS at an AC input thereof, and that generates a second AC power output at an AC output thereof, which is applied to the recovered power bus” in combination with “when any of the UPS modules is used to provide stranded power to the recovered power bus, its associated said AC/AC converter provides, at its associated said AC power output, the second AC power output, the second AC power out being synchronized with other ones of the second power outputs being provided to the recovered power bus by each of the other said AC/AC converters that are providing AC power to the recovered power bus, so that the second AC power outputs of all of the AC/AC converters that are being provided to the recovered power bus have at least one of the same voltage, the same frequency, or the same phase.” The aforementioned limitations in combination with the rest of the limitations in claim 1 renders the claim non-obvious over the prior art of record.
Regarding independent Claim 9, the prior art of record, taken alone or in combination, does not teach the limitations “an AC/AC converter having an active rectifier front end and an inverter back end; the active rectifier front end having an input for receiving a first AC power output from the UPS, and the inverter back end generating a second AC power output which is applied to the recovered power bus” in combination with “when any of the UPS modules is used 
Regarding independent Claim 17, the prior art of record, taken alone or in combination, does not teach the limitations “using a plurality of UPS modules to each provide a first AC power output to a first input of an associated static transfer switch and to an input of an associated AC/AC converter; using the AC/AC converters to each provide a second AC power output to the recovered power bus” in combination with “controlling all of the AC/AC converters so that all of the second AC power outputs being applied to the recovered power bus are synchronized in at least one of voltage, frequency or phase.” The aforementioned limitations in combination with the rest of the limitations in claim 9 renders the claim non-obvious over the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Familiant (2013/0080793) - Figs.4-5, pars [44-45]; plurality of UPS modules 410, each with a static switch 415, load 160, and a recovered bus/reserve bus. One of the UPSs is designated as the reserve UPS to supply power to the reserve bus. Familiant teaches an AC/AC converter (411, 412) that are inside the UPS modules 410 and thus they would not receiver the UPS first AC power output. Familiant does not teach adding an AC/AC converter to the output of each UPS 
Merkel (2017/0005514)- Fig.4, pars [58-61]; while Merkel teaches paralleling AC/AC converters (111) and having a common AC bus (113) to supply power to AC loads, there is no suggestion and/or or motivation to combine Merckel’s AC/AC converters to be placed between the UPS and the recovered bus of Familiant’s system.
Krolak (9,496,713), fig.3, Col.11, lines 5-12; the controller 304 synchronizes the AC output 316, 318, 320 of the DC/AC inverters 350, 352, 354 by matching the voltage, frequency, phase on the AC outputs to the AC measured on the AC bus 324. Krolak, however, teaches power sharing single stages and does not teach the limitations of adding an AC/AC converter to each output of the plurality of UPSs and synchronizing the AC power output of the AC/AC converter with other AC power outputs of other AC/AC converters.   
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASEM MOURAD whose telephone number is (571)270-7770. The examiner can normally be reached M-F 9:00-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571)272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

/RASEM MOURAD/Examiner, Art Unit 2836          

/HAL KAPLAN/Primary Examiner, Art Unit 2836